



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Omar,
    2015 ONCA 207

DATE: 20150326

DOCKET: C59408

Watt, Lauwers and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Abdiaziz Omar

Appellant

Ashley Audet, for the appellant

Kevin Rawluk, for the respondent

Heard:  March 13, 2015

On appeal from the sentence imposed by Justice John McMahon
    on March 21, 2014.

ENDORSEMENT

[1]

The appellant was convicted of possession of a prohibited weapon, being
    a loaded 357 Taurus revolver, contrary to s. 95 of the
Criminal Code
,
    possession of a firearm knowing its possession was unauthorized, contrary to
Code
s. 92, and breach of a weapons prohibition, contrary to
Code
s. 117.01.
    He pleaded guilty. The trial judge imposed a sentence of six years, less 43
    months (1291 days) for time served, a DNA order and a firearms prohibition for
    life.

[2]

In his sentencing reasons, the trial judge carefully canvassed the
    aggravating and mitigating factors. He noted that at the time of his arrest, the
    appellant was driving an SUV, with the gun concealed in a compartment under the
    cup holder in the centre console, and posed an immediate danger to the
    public.

[3]

The trial judge noted that the appellant had previously been convicted of
    the same offence of possessing a firearm with ammunition, as well as possession
    of drugs for the purpose of trafficking, breaching a court order, and failing
    to comply with a recognizance, for which he received a global sentence of six
    and one-half months.

[4]

While the appellant acknowledges that this court owes deference to a
    trial judges sentence, he argues that the sentencing judge committed one
    grave error in principle by failing to give proper effect to the principles
    enunciated in
R. v. Borde

[(2003), 172 C.C.C. (3d) 225]. This is also known as the jump principle.

[5]

At trial, counsel for the appellant proposed a global sentence in the
    range of four to five years with enhanced credit for the appellants pre-sentence
    custody. The Crown sought a global sentence in the range of seven to eight
    years with some enhanced credit for pre-sentence custody.

[6]

Before this court, counsel emphasized the appellants potential for
    rehabilitation, his significant community support, and the need for the court
    to exercise restraint in light of the jump principle of sentencing. He also urged
    the court to take account of the inflationary effect of the minimum sentences.

[7]

The sentencing judge stated that the Crowns position at trial was not an
    unreasonable position, but he went on to say:

[H]owever, I think in the circumstances it may not adequately
    reflect the accuseds prospects for rehabilitation, particularly in light of
    the support of his family and friends in the community. I must also be
    cognizant of the jump principle. I must also consider this is Mr. Omars
    first penitentiary sentence and I must avoid imposing a crushing sentence, but
    a sentence still that will adequately address the paramount concerns of
    denunciation and deterrence.

The sentencing judge plainly considered the mitigating
    factors put before us.

[8]

We see no error in principle in the sentencing approach taken by the
    trial judge.  The sentence, which was at the midpoint between the submissions
    of trial counsel, is well within the range set by comparable cases, and is not
    unfit. The range of sentences is most significantly affected by growing
    judicial recognition of the reality of gun crime, as it should be.

[9]

Leave to appeal sentence is granted, but the appeal from sentence is
    dismissed.

David
    Watt J.A.

P.
    Lauwers J.A.

C.W.
    Hourigan J.A.


